DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Shining Wu (Registration No 56,885), during a communication on May 6, 2022.

The claims have been amended as follows:
1.	(Currently Amended)  A transmission system which comprises:
a plurality of network devices, wherein each network device comprises a network participating device, and wherein each network device includes at least a processor and memory by which each network device communicates data record structures between the network devices;
	the transmission system programmed to:
		transmit the data record structures over a network of the network participating devices, wherein the network participating devices operates as a Blockchainthat comprises a plurality of ledgers held on a plurality of said network participating devices, wherein each ledger comprises said data record structures;
the  programmed to:
communicate contents of the ledgers between them over the network and verify the contents of the ledgers; 

generate, by an initiating device of the network participating devices, an initial data record structurewherein, the initiating device  and initial data record structure contains at least a first record comprising:
a token; and 
the initiating device unique identifier; 
transmit, by the initiating device, the initial data record structurefirst receiving device of the network participating devices, wherein the first receiving device has a first receiving device unique identifier; 
test, by the first receiving device, the integrity and identity of the initiating device by performing the following:
compare the initiating device unique identifier contained in the first initiating device unique identifier; and
determine that the initiating device is trustworthy based on the comparison showing that the initiating device unique identifier contained in the first record matches the initiating device unique identifier;
	accept the token, by the first receiving device, based on the determination that the initiating device is trustworthy;
generate, by the first receiving device, an additional data record structure that contains at least a second record comprising:
	the token, and
the first receiving device unique identifier; 
transmit by the first receiving device, the additional data record structure to a second receiving device of the network participating devices that has not yet received the token;
test, by the second receiving device, the integrity and identity of the initiating device by performing the following:
compare the first receiving device unique identifier contained in the second record with the first receiving device unique identifier;
determine that the first receiving device is trustworthy based on the comparison showing that the first receiving device unique identifier contained in the second record matches the first receiving device unique identifier;
accept the token, by the second receiving device, based on the determination that the first receiving device is trustworthy, network participating device to network participating device on the network on a rotating basis to ensure that every network participating device receivesnetwork participating device on the network that is participating in the Blockchain. 

3.		(Currently Amended)  The transmission system of claim 1 wherein the data record structures are 

4.		(Currently Amended)  The transmission system of claim 1 wherein the data record structures further include

6.		(Currently Amended)  The transmission system of claim 1 wherein the data record structures further include[[s]] a third

7.		(Currently Amended)  The transmission system of claim 1 wherein the data record structures further include[[s]] a fourth

9.		(Currently Amended)  The transmission system of claim 7 wherein the token is being exchanged between the initiating device and the first receiving device.

10.		(Currently Amended)  The transmission system of claim 6 wherein the third record contains data which uniquely identifies a sending party.

11.		(Currently Amended)  The transmission system of claim 7 wherein the fourth record contains data which uniquely identifies a receiving party.

12.		(Currently Amended)  The transmission system of claim 1 wherein the data record structures further include[[s]] a hash range.

14.		(Currently Amended)  The transmission system of claim 1 wherein the data record structures [[is]]are stored on an intermediate database as an intermediate database record.

15.		(Currently Amended)  The transmission system of claim 14 wherein a hash of the data record structures are[[is]] stored on the intermediate database as part of the intermediate database record.

18.		(Currently Amended)  The transmission system of claim 16 wherein the data record structures are[[is]] accompanied by a public key which is shared with the rest of the network for identification, encryption and decryption purposes.

19.		(Currently Amended)  The transmission system of claim 18 wherein the data record structures include[[s]] a private key which is used for authentication, encryption and decryption purposes.

55.		(Currently Amended)  A method of verification of identity of network devices in a transmission system and participating in a Blockchain; each network device comprising a network participating device that includes at least a processor and memory by which each network participating device communicates data record structures between the network participating devices; the transmission system transmitting the data record structures over a network of the network participating devices; network participating devices; each ledger comprising said data record structures; said method comprising:
incorporating a unique identifier record representing a unique identifier of the network device within the ledger maintained by the network devices;
generating, by an initiating device of the network participating devices, an initial data record structure, wherein the initiating device has an initiating device unique identifier and the initial data record structure contains at least a first record comprising:
a token; and
the initiating device unique identifier;
transmitting, by the initiating device, the initial data record structure over the network to a first receiving device of the network participating devices, wherein the first receiving device has a first receiving device unique identifier; 
testing, by the first receiving device, the integrity and identity of the initiating device by:
comparing the initiating device unique identifier contained in the first record with the initiating device unique identifier;
determining that the initiating device is trustworthy based on the comparison showing that the initiating device unique identifier contained in the first record matches the initiating device unique identifier;
accepting the token, by the first receiving device, based on the determining that the initiating device is trustworthy;
generating, by the first receiving device, an additional data record structure that contains at least a second record comprising:
	the token, and
the first receiving device unique identifier; 
transmitting, by the first receiving device, the additional data record structure to a second receiving device of the network participating devices that has not yet received the token;
testing, by the second receiving device, the integrity and identity of the initiating device by:
comparing the first receiving device unique identifier contained in the second record with the first receiving device unique identifier;
determining that the first receiving device is trustworthy based on the comparison showing that the first receiving device unique identifier contained in the second record matches the first receiving device unique identifier;
accepting the token, by the second receiving device, based on the determining that the initiating device is trustworthy, wherein the token is transmitted from network participating device to network participating device on the network on a rotating basis to ensure that every network participating device receives the token over a predetermined period of time thereby to test the integrity and identity of each network participating device on the network that is participating in the Blockchain. 


Reasons for Allowance
Claims 1-12, 14-20, 54, and 55 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Block chains can be used to store any digital data.  A feature of a block chain network is the innate security of a wallet that is secured by public key encryption where the private key and the public key pair is kept secret.  The wallet and therefore the owner of the wallet is identified by its public key.  The concern is that whilst the block chain structure provides security of data contained within the wallet there may exist a vulnerability to compromise in the network device or device which houses the wallet and otherwise forms part of or participates in the block chain.  For example, the entire network device may be replaced without other participating members of the block chain being aware that this has happened.  This can lead to spoofing or equivalent vulnerabilities.  The instant claims attempt to address this issue by improving the integrity of network devices or devices forming nodes in a block chain and thereby improving the integrity of the block chain and the data stored and transmitted within it.  
The instant claim achieves this by generating, by an initiating device of the network participating devices, an initial data record structure, wherein the initiating device has an initiating device unique identifier and the initial data record structure contains at least a first record comprising: a token; and the initiating device unique identifier; transmitting, by the initiating device, the initial data record structure over the network to a first receiving device of the network participating devices, wherein the first receiving device has a first receiving device unique identifier;  testing, by the first receiving device, the integrity and identity of the initiating device by: comparing the initiating device unique identifier contained in the first record with the initiating device unique identifier; determining that the initiating device is trustworthy based on the comparison showing that the initiating device unique identifier contained in the first record matches the initiating device unique identifier; accepting the token, by the first receiving device, based on the determining that the initiating device is trustworthy; generating, by the first receiving device, an additional data record structure that contains at least a second record comprising: the token, and the first receiving device unique identifier; transmitting, by the first receiving device, the additional data record structure to a second receiving device of the network participating devices that has not yet received the token; testing, by the second receiving device, the integrity and identity of the initiating device by: comparing the first receiving device unique identifier contained in the second record with the first receiving device unique identifier; determining that the first receiving device is trustworthy based on the comparison showing that the first receiving device unique identifier contained in the second record matches the first receiving device unique identifier; accepting the token, by the second receiving device, based on the determining that the initiating device is trustworthy, wherein the token is transmitted from network participating device to network participating device on the network on a rotating basis to ensure that every network participating device receives the token over a predetermined period of time thereby to test the integrity and identity of each network participating device on the network that is participating in the Blockchain.  
US 20170132630 A1 to Castinado teaches a system and method for using an alias to uniquely identify a sender and receiver of a blockchain transaction in order to verify the sender and receiver.  US 20170046651 A1 to Lin teaches a system and method that adds the sending device IP address or Mac address to the transaction data and then sends the transaction data to the nodes of a blockchain. The cited references, alone or in combination, do not teach the specific technique of verifying the identity of each block chain node by transferring a token from device to device on the blockchain in a rotating basis until every blockchain node has sent or received the token. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685